Citation Nr: 1536433	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  08-28 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a left hand disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from March 1968 to March 1972.  He subsequently served with the Maryland Air National Guard from 1976 to 2002, with various periods of active duty for training and inactive duty training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied service connection for bilateral ankle injuries; status post arthroscopy, left knee; a right knee injury; bilateral hip pain; bilateral shoulder pain; a neck injury; feet injury; and pain in the hands.  

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in October 2010.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

Thereafter, the Board remanded all the claims on appeal in January 2011 for further development.  Subsequently, in an October 2012 rating decision, service connection was granted for degenerative disc disease, cervical spine; osteoarthritis, left knee; status post arthroscopy, left knee; and osteoarthritis, right knee.  As the full benefit sought on appeal had been granted as to these claims for service connection, the Board has no further jurisdiction over these claims.  The remaining issues on appeal - service connection for bilateral ankle injuries; bilateral hip pain; bilateral shoulder pain; feet injury; and pain in both hands - were returned to the Board.  

In July 2014, the Board again remanded these issues for additional development.  Thereafter, in an April 2015 rating decision, service connection was granted for bilateral plantar fasciitis; left shoulder acromioclavicular joint osteoarthritis; right shoulder glenohumeral joint osteoarthritis and acromioclavicular joint osteoarthritis; left ankle sprain; right ankle sprain; left hip limitation of extension, flexion and rotation; right hip limitation of extension, flexion and rotation; and residuals of fracture of the fifth metacarpal, right hand.  Consequently, those claims sought on appeal have been granted in full and the Board no longer has jurisdiction over them.  Thus, the only remaining issue over which the Board has jurisdiction is the claim for service connection for a left hand disorder as stated on the title page hereof.

On March 2, 2010, the Veteran called VA and submitted an informal claim to reopen for service connection for bronchitis, chronic obstructive pulmonary disease and asthma.  (See VA Form 21-0820 Report of General Information.)  In addition, on February 7, 2013, on VA Form 21-4138, Statement in Support of Claim, the Veteran submitted an informal claim requesting a temporary total rating for a left knee replacement.  These issues have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was previously remanded by the Board in July 2014 for additional development to include obtaining a VA examination and medical nexus opinion.  The Veteran was afforded a VA examination of the hands and fingers in October 2014.  The Veteran complained of having painful hands, especially in the left thumb, index and middle fingers.  He did not report a history of trauma related to the left hand and fingers like he did for the right (slammed against steel door in 1967 sustaining fracture of the right fifth metacarpal, treated with cast).  As a result of the examination, the Veteran was diagnosed to have fracture of the right fifth metacarpal; degenerative joint disease of the right thumb; and synovitis of the both index and middle fingers.  In rendering a medical nexus opinion, the examiner opined that the right hand fracture is at least as likely as not related to service because a service treatment record on September 19, 1987 shows treatment for the right hand injury.  He further opined, however, that it is less likely as not the degenerative joint disease of the right thumb and tenosynovitis of the bilateral index and middle fingers is due to the steel door hitting his hands in service.  The right thumb and index and middle finger symptoms occurred much later after service.

The Board notes that the RO found that the Veteran's service treatment records for his period of active duty from March 1968 to March 1972 are essentially unavailable; however, there are a few records available from this period of service, as well as the Veteran's National Guard records.  The Veteran's entrance and separation examinations for his period of active duty are available as part of the service personnel records that were obtained in March 2011.  These examination reports are silent for any findings related to the Veteran's left hand or fingers.  The Board also notes that the Veteran's National Guard records do not show any treatment, complaints, findings, or reports of a history related to any problems with the left hand or fingers.

In addition, the Veteran has submitted copies of a few service treatment records that are in his possession, although he reported that he does not have copies of a lot of his service treatment records.  One such record that appears to be relevant to the present claim was submitted by the Veteran on May 12, 2010.  It is a sick call treatment record that appears to be dated June 24, 1968 (although the year is unreadable on this treatment note, it can be deduced that the year was 1968 by comparing the location of the treating facility (Camp Lejeune) with the Veteran's Record of Service (showing he was at Camp Lejeune from May to July of 1968).  This treatment note indicates that the Veteran was seen for pain in the proximal interphalangeal (PIP) joint of the left index finger after it got jammed when a door slammed into it.  There was swelling and tenderness of the PIP joint, and the assessment was a strain.

The Board notes that, although the Veteran did not report an injury to the left hand or fingers in service at the VA examination, this treatment note clearly indicates there was an injury to the PIP joint of the left index finger during the Veteran's period of active duty.  Furthermore, the Veteran's May 12, 2010 statement submitted along with the service treatment record corroborates this injury (although the Veteran stated in happened in 1969).  The examiner failed when rendering his medical opinion to comment on whether such an injury could have resulted in the currently diagnosed synovitis of the index and middle fingers.  As such, his medical opinion is inadequate.

The Board further finds the medical opinion to be inadequate for the following additional reasons.  Although the Veteran complained of pain in the left thumb as well as the left index and middle fingers, the examiner did not address whether there was any disorder of the left thumb causing the Veteran's complaints.  

Moreover, the VA examiner did not address the Veteran's contention that he has osteoarthritis and carpal tunnel syndrome in the left hand as he testified to at the October 2010 Board hearing.  The Board notes that VA treatment records show the Veteran complained of hand pain and stiffness and X-rays taken in June 2010 of the left hand demonstrated no acute displaced fractures or dislocations; no gross cortical bone erosions; suggestion of positive ulnar variance and cystic change at the ulnar articular surface that could be related to ulnar carpal abutment; and osseous density projecting about the ulnar styloid process and triquetrum which could be post-traumatic in nature.  

The Veteran underwent evaluation for arthritis in September 2010.  He reported having bilateral hand pain for a long time recently accompanied by numbness in both thumbs and index fingers that shoots from the elbows down to the hands.  He reported stiffness of both hands in the morning lasting all day but getting better after he puts his hands under hot water.  He denied any weakness.  Physical examination demonstrated decreased pinprick sensation in both thumbs and ring fingers; mild tenderness or synovitis in the PIP joints; degenerative joint disease in the right second and third metacarpophalangeal joints; and positive median Tinel's and Phalen's tests and ulnar Tinel's test although a nerve compression test was negative. The assessment was hand pain and numbness secondary to osteoarthritis with possible superimposed median nerve pathology/impingement.  The Veteran was equipped with bilateral neutral position wrist splints and reported improvement thereafter.  He has also reported symptom relief with Motrin/Ibuprofen.

Thus the Board finds the VA examination is inadequate to determine the nature of the Veteran's current disorders involving his left hand as the VA examiner did not address the evidence of record regarding what current conditions the Veteran has relating his left hand.

Finally, the VA examiner's rationale does not apply to his opinion relating to the synovitis in the left index and middle finger.  The examiner specifically limited his rationale to the right hand.  Thus, there is no rationale to support the examiner's opinion that the synovitis of the left index and middle fingers is not related to service.

As the October 2014 VA examination and medical opinion are inadequate, remand is warranted to obtain a new VA examination that addresses all of the Veteran's complaints of and provides an adequate medical nexus opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature of all current disorders involving the Veteran's left hand and fingers (to include but not limited to degenerative joint disease/osteoarthritis, carpal tunnel syndrome, and tenosynovitis).  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.

After reviewing the claims file and examining the Veteran, the examiner should render diagnoses of all current disorders present involving the Veteran's left hand and fingers (to include but not limited to degenerative joint disease/ osteoarthritis, carpal tunnel syndrome, and tenosynovitis).  Thereafter, for each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that it is related to service (i.e., any injury or disease incurred during active duty from March 1968 to March 1972 or any period of active duty for training from 1976 to 2002; or any injury, but not disease, incurred during a period of inactive duty training from 1976 to 2002).  

The examiner should specifically consider whether any current left hand or finger disorder identified is related to the following:
a) The June 1968 injury to the left index finger as (see service treatment records dated June 24, 1968 received on May 12, 2010; May 12, 2010 VA Form 21-3148 in which the Veteran described the above injury; and the Board hearing transcript from October 19, 2010, pp. 21-23), 
b) Trauma from falling off aircraft, due to many incidents of slipping off the wings of aircraft and falling to the ground while clearing snow and ice from the wing (as reported by the Veteran in his multiple lay statements and the buddy statements received in June 2006).  
c) The examiner should also take into consideration that the Veteran served in the Maryland Air National Guard from 1976 to 2002 as an aircraft mechanic/jet engine mechanic (see VA Form 21-4138 received May 23.2003), but that he also worked for the Maryland National Guard full-time as a civilian during that same time period (see October 19, 2010 Board hearing transcript, p. 28).  Any injury or disease incurred as a result of the Veteran's civilian employment with the Maryland National Guard cannot be the basis for finding a current disorder to be service-related.

2.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







